DETAILED ACTION
	
Allowable Subject Matter
Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
Claim 1 is allowable over the art of record because the prior art does not teach  wherein each of the plurality of first feed vias is electrically connected to the corresponding patch antenna pattern at a point offset from a center of the corresponding patch antenna pattern in a first direction, an angle between a direction in which each of at least one of the plurality of first feed lines starts to extend from the corresponding first feed via and a direction in which each of remaining ones of the plurality of first feed lines starts to extend from the corresponding first feed via is not zero degrees and is not 180 degrees and in combination with the remaining claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845